FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 NESTOR JAMIE ALVAREZ-MEDINA,                    No. 07-73270

               Petitioner,                       Agency No. A092-219-701

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

        Nestor Jamie Alvarez-Medina, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for adjustment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

claims of due process violations in immigration proceedings, Lata v. INS, 204 F.3d

1241, 1244 (9th Cir. 2000), and we dismiss in part and deny in part the petition for

review.

        We lack jurisdiction to review the agency’s decision to deny Alvarez-

Medina’s application for a waiver of inadmissibility under § 212(h) of the

Immigration and Naturalization Act. See Mejia v. Gonzales, 499 F.3d 991, 999

(9th Cir. 2007) (8 U.S.C. § 1252(a)(2)(B)(i) precludes the court from reviewing the

agency’s decision under § 212(h)).

        Alvarez-Medina’s contention that the IJ applied the incorrect standard in

evaluating his § 212(h) application fails because he does not raise a colorable due

process challenge on these facts. See Torres-Aguilar v. INS, 246 F.3d 1267,

1270-71 (9th Cir. 2001) (“To be colorable ... the claim must have some possible

validity”); Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995) (any error committed

by the IJ will be rendered harmless by the BIA’s application of the correct legal

standard).

        Alvarez-Medina’s contention that the BIA violated his due process rights by

relying on the IJ’s January 31, 2006, written decision in denying his appeal is




IH/Research                                2                                      07-73270
unpersuasive. See Lata, 204 F.3d at 1246 (requiring error and prejudice to prevail

on due process claim).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




IH/Research                              3                                   07-73270